THE COURT.
Respondent Ethel Rowe Clayton moves to dismiss the appeal taken by appellants from an order a motion made under section 473 of the Code of Civil Procedure which sought to vacate and set aside an order which admitted a will to probate and granted letters of with will annexed.
The ease is governed by the holding of the Supreme Court in Estate of Estrem, 16 Cal.2d 563 [107 P.2d 36], and upon the authority of that decision the appeal lies and the motion to dismiss must be and it is denied. So ordered.